Citation Nr: 0606101	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the right knee.

2.  Entitlement to an effective date earlier than June 14, 
2001 for the grant of service connection for degenerative 
joint disease of the right knee - including whether there 
was clear and unmistakable error (CUE) in a March 1977 
rating decision that denied service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1976.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2001 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  The November 2001 
rating decision granted service connection for the veteran's 
right knee disorder and assigned a 10 percent disability 
evaluation retroactively effective from June 14, 2001  He 
wants a higher initial rating for this disability.  
See Fenderson v. West, 12 Vet. App. 119 (1999)..  The more 
recent March 2002 rating decision denied his claim of CUE in 
a March 1977 rating decision.

In his September 2002 notice of disagreement (NOD) with the 
November 2001 rating decision, the veteran raised the issue 
of entitlement to an earlier effective date for the grant of 
service connection for his right knee disorder.  This issue 
is inextricably intertwined with the issue of CUE in the 
March 1977 rating decision. See, e.g., Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  But as will 
be explained below, the duties to notify and assist the 
veteran were met regarding the heretofore unadjudicated claim 
for an earlier effective date.  Thus, the Board finds that a 
remand would serve no useful purpose and that the issue is 
ready for appellate review.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  See also Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993) (if "the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and if not, whether 
the claimant has been prejudiced thereby.").  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has pain and crepitus related to his 
degenerative joint disease of the right knee, but he does not 
have overall moderate impairment of his tibia and fibula, 
significant limitation of motion in his knee, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, or ankylosis.

3.  In a March 1977 rating decision, the RO denied service 
connection for a right knee disorder, and the veteran did not 
appeal.

3.  The veteran's application to reopen his claim for service 
connection for a right knee disorder was received by the RO 
on June 14, 2001.

4.  The March 1977 rating decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect; the decision 
was not egregious or fatally flawed.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for degenerative joint disease of the right 
knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2005).

2.  The requirements are not met for an effective date 
earlier than June 14, 2001 for the grant of service 
connection for degenerative joint disease of the right knee.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.156, 3.159, 3.400 (2005).

3.  The March 1977 rating decision that did not grant service 
connection for the veteran's right knee disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must, to the extent possible, be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
June 2001 explaining the type of evidence required to 
substantiate his claim for service connection for a 
right knee disorder.  The letter also indicated what evidence 
he was responsible for obtaining and what VA had done and 
would do in helping him obtain supporting evidence.  There 
was no specific mention, per se, of the "fourth element" 
discussed in Pelegrini II, but the letter nonetheless 
explained that he should identify and/or submit any 
supporting evidence.  And in Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), the Court held that requesting 
additional evidence supportive of the claim rather than 
evidence that pertains to the claim does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).



Note also that the veteran was initially provided VCAA notice 
in June 2001 - so prior to the RO's initial adjudication of 
his claim for service connection in November 2001.  
Consequently, this complied with the Pelegrini II requirement 
that VCAA notice - to the extent possible, precede the RO's 
initial adjudication.  Although the RO provided the VCAA 
notice in the context of the veteran's claim of entitlement 
to service connection for a right knee disorder, this benefit 
since has been granted, and the current appeal concerning his 
claims for a higher initial rating and for an earlier 
effective date are "downstream issue[s]."  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
So additional VCAA notice concerning these additional, 
"downstream," issues is not required.  

Nevertheless, the June 2001 VCAA notice also provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board in September 2003.  In addition, 
he had a hearing before the Decision Review Officer at the RO 
in July 2003.  And he has not otherwise indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield at 128.

Consequently, "the record has been fully developed" 
regarding the veteran's claims for an increased disability 
evaluation and earlier effective date and "it is difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).



With regard to the veteran's claim of CUE in the RO's March 
1977 rating decision, the Board notes that, as will be 
explained below, the law in this case, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation 
of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Indeed, the Court has specifically held that 
the VCAA has no application to allegations of CUE as a matter 
of law, regardless of whether the Board or RO issued the 
earlier decision in question.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 
15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a), 
7111(a); 38 C.F.R. §§ 20.1400-20.1411.  Therefore, the Board 
finds that no further action is necessary under the VCAA on 
this CUE issue.

II.  Entitlement to a Higher Initial Rating for Degenerative 
Joint Disease of the Right Knee

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

A January 2001 VA treatment note shows the veteran complained 
of right knee pain and crepitus ("clicking").  Examination 
showed patellofemoral apprehension and crepitus, with full 
range of motion and localized medial joint-line tenderness.

A May 2001 VA orthopedic consultation report indicates that 
physical examination showed full range of motion without 
effusion, but with medial joint-line tenderness.  The 
collateral and cruciate ligaments were stable.  A March 2001 
MRI report, which showed degenerative changes of the lateral 
meniscus, was reviewed.  The diagnosis was early degenerative 
joint disease of the right knee.

A June 2001 VA outpatient consultation report indicates the 
veteran complained of right knee pain, particularly while 
going up and down stairs, alleviated by aspirin or ibuprofen.  
He also complained of stiffness upon prolonged sitting or 
driving.  


Upon examination, there was pain in the posterior medial 
joint line, with slight swelling under the patella, but 
without pain upon palpation.  There was crepitus upon sitting 
and standing and decreased strength, right compared to left.  
Range of motion was from 0 to 115 degrees.

The veteran was first afforded a VA examination in connection 
with his claim in October 2001.  According to the report, he 
complained of pain and swelling in his right knee, 8 to 14 
times per year, with "cracking" of the knee.  He reported 
that his symptoms were alleviated by local heat, aspirin, and 
reduced physical activity.  He also reported that prolonged 
sitting and walking aggravated his knee, 
as well as occasional giving out of it.  He denied locking of 
the right knee.  Objective physical examination was negative 
for effusion, but there was a little crepitation on flexion 
and extension, pain on rotation, and tenderness over the 
medial joint space.  His collateral ligaments were intact and 
some patellofemoral apprehension.  There was no atrophy of 
the right thigh.  The diagnosis was early 
degenerative arthritis of the right knee with mild 
chondromalacia patellae.

In April 2002, the veteran complained that cold, damp weather 
exacerbated his knee pain.  He also reported that he used a 
knee brace and took over the counter medication for his knee 
pain.

A November 2002 VA treatment note shows the veteran 
complained of bilateral knee pain, right worse than left, 
exacerbated by going up and down stairs.  He related that 
wearing cartilage knee braces helped.  Upon physical 
examination, there was bilateral patellofemoral apprehension 
and crepitus.  His collateral and cruciate ligaments were 
stable.  X-rays showed early degenerative changes of the 
bilateral patellae and the medial and lateral tibiofemoral 
joints were intact.  The diagnosis was chondromalacia 
patella.

The veteran was afforded a hearing at the RO in July 2003.  
According to the transcript, he testified that he experienced 
weakness, stiffness, and instability, particularly upon 
prolonged standing and sitting.  He also testified that, when 
his right knee stiffened up, he had problems with range of 
motion.

The veteran was afforded another VA examination in July 2003.  
The report of that evaluation indicates a physical 
examination was negative for swelling, effusion, 
and crepitus.  There was subjective pain upon rotation and 
tenderness to palpation in various areas of the knee.  There 
was no evidence of instability and the cruciate and 
collateral ligaments were intact.  Range of motion was from 
10 to 125 degrees.  There was no evidence of atrophy of the 
right thigh.  The diagnosis was minor degenerative arthritis 
of the right knee, as per X-ray.

The veteran's right knee disorder is currently evaluated as 
10-percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 10 rating is assigned under this code for slight 
overall knee impairment - including due to recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  For the next higher 20 percent rating, 
there must be moderate overall knee impairment, also with 
recurrent subluxation or lateral instability, and the maximum 
30-percent rating under this code requires several overall 
impairment.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no justifiable 
basis for rating the veteran's right knee disorder under DC 
5257 - especially since objective clinical evaluation of 
this knee repeatedly has been unremarkable for any 
indications whatsoever of instability or subluxation.  And 
this is true despite him mentioning that he sometimes wears a 
brace on this knee for support.  The Court has held that in 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The Court then went on to note that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case", Butts v. Brown, 5 Vet. App. 
532, 538 (1993), and that one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio, 2 Vet. App. at 629.

In this particular case at hand, the absence of any objective 
clinical indications of instability or subluxation - much 
less on a "recurrent" basis - is sufficient reason to rate 
the veteran's right knee disability under another, "more 
appropriate" code than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

To this end, the veteran's right knee disability is more 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, since there is X-ray confirmation of degenerative 
arthritis in this knee.  But even so, his overall disability 
picture remains most consistent with the currently assigned 
10 percent disability evaluation.  So even considering this 
alternative code, a higher disability rating is not 
warranted.

Under Diagnostic Code 5003 for degenerative arthritis, the 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Here, since it is the veteran's knee at 
issue, the relevant Diagnostic Codes are 5260 (for flexion) 
and 5261 (for extension).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when 
X-ray evidence shows involvement of two or more major joints 
or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Ibid.  

According to Diagnostic Code 5260, a noncompensable rating is 
assigned when flexion is limited to 60 degrees and a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  A 20 percent rating requires flexion limited to 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted when extension is limited to 5 degrees and a 10 
percent evaluation is warranted when extension is limited to 
10 degrees.  A 20 percent evaluation is warranted when 
extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The objective clinical evidence of record does not show the 
veteran has flexion limited to 30 degrees or extension 
limited to 15 degrees.  His range of motion far exceeds these 
respective limits.  Indeed, the medical evidence of record 
clearly indicates that he has most recently had extension to 
10 degrees, and that his flexion, at worst, and fully 
acknowledging his pain, is still to at least 115 degrees.  
VA considers "full" range of motion for the knee to be from 
0 to 140 degrees (full extension to full flexion).  See 
38 C.F.R. § 4.71, Plate II.  So the veteran only has, at 
most, slight limitation of motion in his right knee - and, 
again, this is true even bearing in mind his pain.  And while 
extension to 10 degrees is sufficient to warrant a 10 percent 
disability evaluation, which he currently has, his flexion to 
115 degrees is insufficient on its face to warrant even the 
lowest possible noncompensable evaluation under Diagnostic 
Code 5260.

It equally deserves mentioning the veteran also is not 
entitled to a separate 10 percent minimum compensable 
disability evaluation for his flexion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004) (where joint motion is not limited, but 
there is objective evidence of pain on motion, only one 
compensable disability evaluation is warranted, under either 
Diagnostic Code 5260 or Diagnostic Code 5261; a compensable 
evaluation based solely on painful motion under both 
Diagnostic Codes would violate 38 C.F.R. § 4.14).  This is 
VA's anti-pyramiding regulation.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Therefore, his symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.



The Board also has considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes - including 5256, 5258, and 
5262.  But the evidence indicates he currently does not have 
ankylosis in his right knee, so Diagnostic Code 5256 is 
inapplicable.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
knee joint in a fixed position, either favorable or 
unfavorable.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
where there is evidence of dislocated semilunar cartilage.  
Here, though, there is no evidence of dislocation of the 
semilunar cartilage, as would be manifested by swelling or 
abnormal motion of the joint.  Moreover, the evidence does 
not show the veteran has malunion or impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The Board further notes that, in VAOGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), VA's General Counsel held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, respectively.  
The General Counsel more recently held in VAOGCPREC 9-98 
(August 14, 1998) that a separate rating for arthritis also 
could be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  See, too, Degmetich v. Brown, 104 F. 3d 1328, 
1331 (Fed Cir 1997).  VAOPGCPREC 9-98 further states, 
however, that, to warrant a separate rating for arthritis 
based on X-ray findings and limited motion under DCs 5260 or 
5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.

Here, as already mentioned, there is no objective clinical 
evidence of instability or subluxation in the veteran's right 
knee - much less on a "recurrent" basis as required by DC 
5257.  Diagnostic testing repeatedly has shown that his 
medial and lateral tibiofemoral joints are intact, as are his 
cruciate and collateral ligaments.  Moreover, there has been 
no objective clinical evidence of atrophy in his right thigh 
or leg, or of effusion or swelling in his knee (despite his 
complaints of this), and there has only been a minimal degree 
of crepitus (the audible "clicking" sound).  So he is not 
entitled to a separate rating under Code 5257.

In concluding the veteran is not entitled to a higher initial 
rating for his right knee disability, the Board has 
considered as well whether he has additional functional loss 
- over and beyond that objectively shown - due to his pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing right knee pain and slight limitation of 
extension, and he says inclement (cold and damp) weather, 
prolonged sitting, walking, or driving, and ascending or 
descending stairs exacerbates his pain.  But just as well, he 
readily acknowledges that applications of heat, over-the-
counter aspirin (Ibuprofen), and decreasing his level of 
activity alleviates his pain.  And there has been 
no objective clinical indication, including following his VA 
compensation examinations, that his knee pain causes 
additional functional impairment over and beyond that 
objectively shown - even when his symptoms are most 
problematic, such as during "flare-ups."  So his current 10 
percent rating adequately compensates him for the extent of 
his pain, including insofar as its resulting affect on his 
range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, permitting the assignment of a 10 percent rating, but 
not necessarily more, even when the veteran does not have 
sufficient limitation of motion to otherwise warrant this 
rating since the arthritic pain will undoubtedly affect his 
range of motion.

Also in denying the claim for a higher initial rating, the 
Board has considered whether the veteran is entitled to a 
higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by him that the 
degenerative joint disease in his right knee has caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 
10-percent rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board does not have to refer this case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning an initial rating higher than 
10 percent for the degenerative joint disease in the 
veteran's right knee, on either a schedular or extra-
schedular basis.  And since the preponderance of the evidence 
is against his claim, there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

III.  Entitlement to an Earlier Effective Date, Including on 
the basis of CUE

Records show the veteran first filed a claim for service 
connection for a right knee disorder in February 1977.  He 
did not submit any post-service medical records in support of 
his claim, nor did he allege any such treatment - bearing in 
mind he just rather recently had been discharged from the 
military a few months earlier, in September 1976.

A March 1977 rating decision denied the veteran's claim on 
the basis that a right knee disorder was "[n]ot found on 
last examination."  The RO considered his service medical 
records (SMRs), noting treatment for right knee pain in June 
1973, March 1975, August 1975, December 1975, and August 
1976.  The RO also noted, however, that his separation 
examination was negative for a right knee disorder.

Also of record at that time, but not explicitly mentioned in 
the RO's March 1977 rating decision, was the veteran's 
September 1976 Report of Medical History, wherein he 
indicated he did not know whether he had ever had a "trick" 
or locked knee.  He denied experiencing lameness, arthritis, 
and a bone or joint deformity.

The veteran did not file a timely notice of disagreement 
(NOD) in response to the RO's March 1977 decision, to 
initiate an appeal.  Consequently, it became final and 
binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c) (West 2002) (if an NOD is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record).  See also 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302 (2005), etc.  

The veteran's reopened claim for service connection for a 
right knee disorder was received on June 14, 2001, and based 
on recent treatment records and a favorable medical opinion 
obtained on VA examination in October 2001, a November 2001 
rating decision granted service connection for degenerative 
joint disease of the right knee and assigned a 10 percent 
disability evaluation retroactively effective from June 14, 
2001, the date of receipt of his reopened claim.

In a November 2001 statement, the veteran's representative 
alleged CUE in the March 1977 rating decision because the RO 
relied on a separation examination that did not find a right 
knee disorder in denying the veteran's claim.  The veteran's 
representative asserted that examination was 
"incomprehensive" and thus insufficient to base a denial of 
service connection.  The veteran's representative also 
alleged the RO failed to discuss each instance of the 
veteran's right knee treatment in service, including the 
effect of an October 1975 automobile accident.

As previously noted, the veteran was afforded a hearing 
before the RO in July 2003.  The transcript indicates he 
testified that he did not know, at the time of his discharge 
from the military, whether his right knee was considered a 
"trick" or locked knee, as his medical care providers 
during service had differing diagnoses and opinions.  He also 
testified that he did not remember being examined by a 
physician during his separation examination.  His 
representative alleged that an examination, if provided, was 
merely cursory at best and, therefore, was not thorough 
enough if the veteran's right knee disorder was missed, as 
the veteran had been treated on multiple occasions during 
service for problems with his right knee.  The veteran also 
stated that if the RO, in granting service connection in 2001 
found a relationship between his right knee disorder and his 
military service, such that his right knee disorder had 
existed since his discharge, then his effective date should 
go back to his discharge from the military.



The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  Indeed, the Court has specifically held that 
where a prior unappealed decision consequently became final 
and binding on the veteran, the effective date of his 
eventual subsequent award of service connection is the date 
of receipt of his reopened claim - not the date of receipt 
of his original claim.  See Sears v. Principi, 16 Vet App 244 
(2002); Melton v. West, 13 Vet App 442 (2000).

In cases involving error, the effective date of an evaluation 
is the date on which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.400(k).



The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

The Board finds that the effective date of June 14, 2001, for 
the grant of service connection for degenerative joint 
disease of the right knee is appropriate.  There is no 
indication the veteran either appealed the RO's March 1977 
rating decision in question or specifically acted to reopen 
his claim prior to June 14, 2001.  In fact, he has not 
alleged that he made any such attempts to file a claim prior 
to that date.  And the file is entirely negative for a 
written claim, formal or informal, until the claim was 
received by the RO on June 14, 2001, many years after the 
RO's first denial of his claim in March 1977.  So as the 
effective date can be no earlier than the date of receipt of 
his reopened claim, June 14, 2001 is the correct effective 
date in this particular instance.  See 38 C.F.R. 
3.400(q),(r).  See also Melton v. West, 13 Vet. App. 442 
(2000).

And while the Board is mindful of the veteran's statements 
that his right knee disorder existed since service, even if 
indeed true, there is no provision for payment of benefits 
from an earlier date based on a disorder's existence from a 
date previous to the actual receipt of the claim.  So June 
14, 2001 is still the correct effective date.  See 38 C.F.R. 
§§  3.400(b)(2), (r).



The only remaining way the veteran can receive an earlier 
effective date is to collaterally attack the RO's initial 
March 1977 decision on the basis of CUE.  See 38 C.F.R. § 
3.105(a) (2005), providing an exception to the above rule; 
previous determinations that are final and binding will be 
accepted as correct "in the absence of clear and 
unmistakable error."  Thus, such decisions are not final and 
binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And for the purpose of authorizing benefits, 
the decision reversing a prior decision on the grounds of CUE 
"has the same effect as if the corrected decision had been 
made on the date of the reversed decision."  Id.

As already alluded to, the veteran and his representative 
also alleged CUE in the RO's initial March 1977 rating 
decision as an alternative basis of receiving an earlier 
effective date for the eventual grant of service connection 
for the right knee disability.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).



According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

The veteran and his representative claim there was CUE in the 
March 1977 rating decision because the denial of his claim 
was predicated solely on the absence of a diagnosed knee 
disorder during his separation examination - without any 
significant consideration of the several prior instances 
during service when he had complaints referable to this knee 
and received evaluation and treatment for it.  Since, 
according to them, he had indicated he was uncertain whether 
he had a knee problem on his Report of Medical History for 
purposes of separation, in their mind the RO should have 
taken action to confirm or rule out a right knee disorder, 
such as by ordering a VA examination.  And the RO's failure 
to do that constitutes "grave procedural error" warranting 
a finding of CUE.  But this argument is misplaced.

While it is indeed true the RO's March 1977 denial of the 
veteran's claim was based on the absence of an objective 
finding related to his right knee during his separation 
examination, also keep in mind the very existence of the 
claimed disability was a necessary requirement for granting 
service connection under the law then in effect (and this 
remains unchanged).  The only evidence before the RO at the 
time of the initial denial in 1977 was the veteran's service 
medical records, which as pointed out showed treatment for 
right knee pain on various occasions, but which also did not 
confirm he had been diagnosed with a "chronic" right knee 
disorder by the time of his discharge from the military.  The 
argument that his notation when reporting his relevant 
medical history at the time of his discharge examination that 
he was unsure whether he had ever experienced a "trick" 
knee, therefore warranted further action by the RO, is merely 
a disagreement with the RO's evaluation of the evidence and, 
consequently, is not a basis for finding CUE.  Russell v. 
Principi, 3 Vet. App. at 313.  In other words, the veteran 
and his representative are making an argument tantamount to 
the RO should have given more credence and probative value to 
the treatment records from earlier in service than to what 
was noted (or not documented) during the separation 
examination.  But that determination was within the RO 
adjudicator's realm of discretion, in weighing evidence both 
for and against the claim.

Moreover, even assuming, as alleged, the RO breached its duty 
to assist the veteran by not ordering a VA medical 
examination before the March 1977 rating decision 
to determine whether he then currently had a chronic right 
knee disorder would not constitute "grave procedural error" 
warranting a finding of CUE in that prior decision.  The 
Federal Circuit held in Hayre v. West, 188 F.3d 1327, 1334 
(Fed Cir. 1999) that an RO's breach of its duty to assist a 
veteran in not pursuing relevant records may constitute a 
"grave procedural error" rendering a prior rating decision 
non-final.  But the Court later overruled this decision in 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir 2003) (en banc), 
holding that a breach of the duty to assist does not vitiate 
the finality of an RO decision and cannot constitute CUE.  
Id., at 1341, 1344.  So even if the RO breached its duty to 
assist the veteran by not ordering a VA examination in 
response to his February 1977 claim for service connection, 
that failure does not warrant a finding of CUE in the 
March 1977 rating decision.



For all of these reasons, the RO's March 1977 rating decision 
became final and binding on the veteran when unfortunately he 
did not file an appeal in response to it, and therefore could 
only be reopened with new and material evidence.  Thus, 
when the RO more recently granted his June 14, 2001 petition 
to reopen this claim, the date of receipt of that petition is 
the earliest possible effective date he can receive.  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied).


ORDER

The claim for an initial rating higher than 10 percent for 
degenerative joint disease of the right knee is denied.

The claim for an effective date earlier than June 14, 2001, 
for service connection for degenerative joint disease of the 
right knee, including on the basis of CUE in a March 1977 
rating decision, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


